Citation Nr: 1728420	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, and from August 1973 to August 1990.  The Veteran's active duty service included service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In September 2013, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In September 2016, the Veteran submitted a notice of disagreement (NOD) in response to a January 2016 supplemental statement of the case wherein he requested review by a decision review officer (DRO).  The Board finds the Veteran's NOD is not, in fact, a valid NOD as the issue is already on appeal and within the Board's jurisdiction.  Moreover, his request for DRO review is untimely.  He was provided with a DRO process explanation letter, in response to his July 2009 notice of disagreement, on July 30, 2009.  As explained in the DRO explanation letter, the Veteran had 60 days to notify VA of his election of DRO review.  On September 15, 2009 the Veteran responded via hand written correspondence that "...I request a board hearing."  A Board hearing was subsequently scheduled and the Veteran attended.  He cannot now, at this stage in the appellate process, have a DRO hearing.  The RO is hereby instructed to disregard this NOD and NOT schedule the Veteran for a DRO hearing on the issue on appeal.

While the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and bipolar disorder was previously denied in a February 2000 rating decision, the evidence of record at that time did not include service treatment records from the Veteran's qualifying period of service.  Those records were subsequently obtained in February 2015.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156 (c) (2016).  Accordingly, the issue has been characterized as a de novo claim, not subject to any predicate determination as to whether new and material evidence has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and bipolar disorder.  In an October 2010 VA compensation and pension examination for PTSD, the examiner opined that it is within the realm of possibility that the Veteran's military service served to exacerbate or maintain the Veteran's diagnosed mood disorder, but it could not be stated without resorting to speculation.  This opinion was based, in part, on the fact that the Veteran's service treatment records showing in-service treatment for depression were not associated with the claims file until February 2015.  Then, in May 2015, a private physician who treated the Veteran in 1992 and 1993 submitted correspondence stating that she treated the Veteran for severely unstable mood and symptoms of personality disorder, only two years after the Veteran's exit from military service.

In the most recent, January 2016 VA compensation and pension examination, the VA psychologist addressed the Veteran's assertion that his in-service TBI may have caused or exacerbated his psychiatric disorder by merely stating "Ft. Riley mental health records were from 1978 indicating he had been married three times, was drinking, had DWI.  TBI occurred in 1979 from bike accident.  There is no evidence to suggest that TBI is related to current mental disorders."  Unfortunately, this medical opinion lacks any reasons and bases in support of the conclusion reached.  

In sum, a new medical opinion (to include an examination only if necessary) is required to both address the Veteran's claims involving his in-service TBI, and, to address the nature, symptoms, and etiology of the Veteran's acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and bipolar disorder.

Attempts to get records from the physician who treated the Veteran in 1992-93 have been unsuccessful.  However, in her most recent 2015 letter, she mentioned the Veteran was hospitalized at Memorial SouthEast Hospital in Houston, Texas.  She also stated he was evaluated by a psychologist, Dr. Jones, in Houston.  Since the physician's records are not available, any records from other providers would be important to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent treatment records from the Southeast Louisiana Veterans Health Care System from 2014 to present.

2.  Ask the Veteran to sign releases authorizing VA to request his hospitalization records from Memorial SouthEast Hospital in Houston, Texas, and psychologist, Dr. M. Jones, in Houston.  Document any attempts to obtain these records.

3.  Only AFTER obtaining the above VA and private records, to the extent they are available, then the entire claims file should be reviewed by a VA examiner for a clarifying opinion as to the nature, symptoms, and etiology of the Veteran's acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and bipolar disorder.  The medical opinion should be provided by a VA psychologist or psychiatrist, OTHER than the examiner who provided the January 2016 addendum opinion.  If it is determined that a new examination is necessary, the Veteran should be scheduled for an appropriate VA examination.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a. List all of the Veteran's current diagnosed psychiatric conditions.  For any condition listed, state if it is at least as likely as not (50 percent probability or more) that the condition is causally or etiologically related to his military service.

b. If the Veteran is diagnosed with PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is causally or etiologically related to his military service.

c. Is it at least as likely as not (50 percent probability or more) that any of the Veteran's diagnosed psychiatric disorders were caused or aggravated by the Veteran's service-connected TBI.  Please address causation and aggravation separately.

The examiner should also specifically address the Veteran's in-service treatment for depression, the May 2015 letter written by Dr. Shirley Merritt in regards to the psychiatric treatment she provided the Veteran following service, the October 2010 VA examination as well as the January 2016 VA addendum opinion.
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completion of the above, the issue should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

